Citation Nr: 1523178	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-21 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.

2. Entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that rating decision, service connection for PTSD was awarded, an initial 50 percent rating was assigned, and an effective date of July 23, 2010, was established for PTSD.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO in Reno.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1. PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity due to anxiety, impaired sleep, anger, and depressed mood; occupational and social impairment in most areas has not been shown.

2. Service connection for PTSD was denied in a December 2001 rating decision; while the Veteran perfected an appeal of that rating decision, he withdrew his appeal prior to the issuance of a Board decision.  The application to reopen the claim of service connection for PTSD was received on July 23, 2010.




CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. The claim for an effective date earlier than July 23, 2010, for the award of service connection for PTSD, is without legal merit. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, in August 2010, the RO sent a letter to the Veteran providing the notice required for his claim of service connection for PTSD.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  He has been afforded multiple VA examinations for his service-connected PTSD over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the PTSD, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. Increased Rating

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD.

Under that diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the evidence of record, a July 2010 treatment record of Dr. G.S. notes intermittent depression, insomnia and reduced concentration.  It was noted that because of his PTSD, he has been unable to work as a truck driver.

An August 2010 treatment record from Dr. G.S. noted that the Veteran was feeling anxious and having a hard time being around people.  The Veteran, however, was not feeling grossly depressed or suicidal.  

A September 2010 VA mental health telephone encounter note explained that the Veteran was feeling depressed and anxious.  The Veteran reported isolating himself from others and having difficulty maintaining employment.  The Veteran also reported decreased sleep.  He had trouble concentrating because of lessened sleep.  An addendum noted a GAF score of 50.  

A September 2010 VA treatment record noted that the Veteran was experiencing difficulty in social, occupational and educational functioning.   The Veteran reported that he has been divorced twice.  The Veteran reported leaving his job as a truck driver due to medications he was taking.  He was not employed at that time.  A mental status examination showed that the Veteran was neatly groomed and casually dressed.  He was calm and cooperative.  The Veteran was oriented in all spheres.  Affect was congruent.  The Veteran denied homicidal ideations, auditory hallucinations or visual hallucinations.  The Veteran stated that he had recurrent suicidal thoughts, but was in control over those thoughts.  

The Veteran reported trouble sleeping.  He stated that he sleeps about four hours per night.  He stated that he is very alert.  The Veteran also reported emotional numbness.  A GAF of 55 was recorded.  

A September 2010 VA mental health diagnostic interview is of record.  The Veteran reported living with his parents, being unemployed and having financial difficulties.  Excessive worry, fatigue, irritability, muscle tension and restlessness were noted.  The Veteran noted no panic attacks.  A phobia of crowds was noted.  

The Veteran reported that he enjoys spending time with his friends and fishing.  The Veteran stated that he had not been engaging in those activities recently.  

There were no problems with the Veteran's content of thought.  He denied delusions, paranoia, hallucinations, obsessions, compulsions, ruminations, phobias, suicidal ideations and homicidal ideations.  Thought processes were logical, linear and goal-directed.  There were no circumstantial, tangential, or psychotic thoughts expressed.  The Veteran was fully alert and oriented.  Memory was intact and judgment was fair.  A history of depression and anxiety was noted.  A GAF of 50 was recorded.

A September 2010 treatment record from Dr. G.S. notes that the Veteran was not depressed or suicidal.  

An October 2010 VA treatment record noted that the Veteran was alert, oriented in all spheres, responsive to questions and his affect was normal. 

The Veteran's sister submitted a statement dated October 2010.  She stated that the Veteran experiences sleepless nights and is easily agitated and angered.  She noted that he is anti-social and expresses a level of frustration over an inability to stay motivated.  She explained that the Veteran experiences difficulty developing relationships.  

An October 2010 treatment record from Dr. G.S. noted that the Veteran had less depression and better mood while taking mirtazapine.  

A November 2010 VA treatment record noted difficulty sleeping.  Initial insomnia of four hours was noted, followed by sleep for four to six hours.  The Veteran reported intermittent low mood, anhedonia, isolation, passive suicidal thoughts, low appetite and low energy.  The Veteran denied active suicidal ideations.  The Veteran reported re-experiencing traumatic events in service, avoidance, and hyperarousal.  A GAF of 50 was recorded.

In January 2011, the Veteran was afforded a VA examination.  The Veteran reported a progressive worsening of his PTSD symptoms since service.  Insomnia was noted.  The Veteran reported suicidal ideations, but no specific plan or intent.  

Occupationally, the Veteran reported moving from job to job due to stress.  The Veteran asserted that stress and anxiety due to PTSD caused his inability to hold a job for an extended period of time.  He reported frequently getting angry at work.  He denied trouble with co-workers or supervisors when he was working.  

The Veteran reported being married twice and divorced twice.  He stated that he had a hard time getting along with his spouses.  The Veteran reported emotional numbness and symptoms of avoidance.  He stated that he has difficulty caring for others.  

Recreationally, the Veteran reported losing interest in previously enjoyed activities, like aviation and hang-gliding.  

The Veteran reported insomnia for many years.  He also reported feeling suicidal and having suicidal ideations regularly without any specific plan or intent.  The Veteran reported using marijuana to self-medicate.  

A mental status examination revealed fair grooming and hygiene.  The Veteran was appropriately dressed.  There was psychomotor agitation in the form of feeling tremulous, hyperactive, and restless.  The Veteran tapped and fidgeted during the examination.  Eye contact was appropriate.  The Veteran was told to refocus several times during the examination.  Speech, comprehension, and general quality were normal.  Mood was worried and anxious.  Affect was somewhat unsatisfied, discouraged, and withdrawn.  Thought flow form and process was coherent, linear and goal-oriented.   There was no evidence of any suicidal or homicidal ideations, intentions or plans.  Judgment was appropriate.  The Veteran was alert, clear, and responded to direct stimuli.  Comprehension was intact for simple commands, but progressively worsened with more difficult commands.  Long term memory was intact.  The Veteran endorsed recurrent episodes of sustained depressed mood and loss of interest in things he enjoyed.  

The examiner concluded that there is occasional decrease in reliability and productivity due to PTSD signs and symptoms, but the Veteran was generally satisfactorily functioning.  The symptoms were described as moderate.  Impairment with work was described as moderate.  The examiner noted that impairment with housework, relationships, thinking, mood, and anxiety was moderate.  The Veteran's prognosis was fair, according to the examiner.  

A January 2011 VA treatment record (Virtual VA) notes that the Veteran was sleeping better.  Mood was okay, but the Veteran was still struggling with motivation issues.  The Veteran was described as a low acute risk of suicide.  The Veteran denied active suicidal intent.  A history of depression and anxiety was noted.  A GAF score of 50 was recorded.  The Veteran was appropriately dressed.  He was cooperative, not agitated, and socially appropriate.  The Veteran's mood was described as ok.  Speech was normal and affect was brighter.  There were no delusions, obsessions, compulsions, phobias or suicidal or homicidal ideations.  Judgment was fair.  The Veteran was oriented in all spheres.  

A February 2011 treatment record noted that the Veteran was feeling well.  Chronic depression was noted as stable.

A May 2011 treatment record from Dr. G.S. notes that the Veteran's main medical problem was psychiatric.  The Veteran reported lessened anxiety with an increased dose of Xanax.  The Veteran reported some tiredness during the day.  Chronic depression was noted as very stable.  Chronic generalized anxiety and panic attacks were described as stable.

An August 2011 treatment record from Dr. G.S. notes the Veteran felt less stress after living away from his parents.  The Veteran reported some anxiousness and depression.  The Veteran was described as stable.

A December 2011 treatment record from Dr. G.S. notes that chronic depression was fairly well controlled with some intermittent feelings of depression without suicidal ideation.

The Veteran received mental health treatment from Dr. G.S. in January 2012.  He noted as not feeling grossly depressed or suicidal.  The Veteran was described as looking well.  He did not appear depressed, drowsy or teary.  Depression was noted as stable.  

The Veteran received mental health treatment from Dr. G.S. in February 2012.  There, the Veteran noted some anxiety.  Dr. G.S. described the Veteran's PTSD as stable, but being a persisting problem.  

A March 2012 VA treatment record (Virtual VA) noted that the Veteran had plans to begin prospecting for gold in the mines.  He stated that when he experiences poor sleep and anxiety, his mood deteriorates.  A GAF score of 50 was recorded.  The Veteran was appropriately dressed.  He was cooperative, not agitated, and socially appropriate.  The Veteran's mood was described as doing well.  Speech and affect were normal.  There were no delusions, obsessions, compulsions, phobias or suicidal or homicidal ideations.  The Veteran was oriented in all spheres.  

Dr. G.S. submitted a letter, dated April 2012.  Dr. G.S. stated that because of his PTSD symptoms, the Veteran gave up his commercial driver's license and his no longer able to drive professionally.  The Veteran was noted as being easily upset and anxious.  Dr. G.S. described the Veteran's concentration as poor and causing the Veteran to stutter.  The Veteran was described as chronically fatigued and chronically depressed.  Dr. G.S. concluded that PTSD causes the Veteran to be totally disabled from any type of employment, including part-time work.

In April 2012, the Veteran's brother submitted a letter.  He stated that the Veteran has trouble with organization and gets frustrated easily.  He stated that the Veteran had trouble working.  He noted that the Veteran sought a job with a company over 1,700 miles away, only to stop about halfway there to return home.  He also stated that the Veteran has trouble sleeping.  Finally, he noted that failure is devastating to the Veteran and the stress of finding employment is difficult on the Veteran.

A June 2012 VA treatment record noted that the Veterans' current medication regimen was working well.  A GAF of 55 was recorded.  The Veteran was appropriately dressed.  He was cooperative, not agitated, and socially appropriate.  The Veteran's mood was described as doing pretty well.  Speech and affect were normal.  There were no delusions, obsessions, compulsions, phobias or suicidal or homicidal ideations.  The Veteran was oriented in all spheres.  

The Veteran received mental health treatment from Dr. G.S. in June 2012.  PTSD was described as relatively stable, along with his depression.  The Veteran was generally happy.  Dr. G.S. noted that the Veteran's mood was better than it ever had been.  The Veteran was very relaxed and not tremulous.  Eye contact was good and the Veteran smiled appropriately.  The Veteran was described as normal.  PTSD was noted as very well controlled.

An October 2012 VA treatment record (Virtual VA) noted that the Veteran was doing well with respect to his mood.  The Veteran reported working in a mine.  He was also excited about his new car.  A GAF of 55 was recorded.  The Veteran was appropriately dressed.  He was cooperative, not agitated, and socially appropriate.  The Veteran's mood was described as doing really well.  Speech and affect were normal.  There were no delusions, obsessions, compulsions, phobias or suicidal or homicidal ideations.  The Veteran was oriented in all spheres.  

The Veteran received mental health treatment from Dr. G.S. in November 2012.  There, PTSD was noted as stable.  Depression was described as mild and intermittent.  The Veteran was described as looking well.  He was quite happy and relaxed.  Eye contact was good and the Veteran did not appear depressed or teary.  

A January 2013 VA treatment record (Virtual VA) notes that the Veteran was anxious for the winter to end so he could resume mining.  The Veteran was appropriately dressed.  He was cooperative, not agitated, and socially appropriate.  The Veteran's mood was described as alright.  Speech and affect were normal.  There were no delusions, obsessions, compulsions, phobias or suicidal or homicidal ideations.  The Veteran was oriented in all spheres.  A GAF of 55 was recorded.

An April 2013 VA treatment note (Virtual VA) notes anxiety.  The Veteran reported problems with his neighbor.  He stated that he did not think about harming his neighbor, but was upset that his neighbor's dog was barking at night.  A depression screen was negative.  The Veteran was appropriately dressed.  He was cooperative, not agitated, and socially appropriate.  The Veteran's mood was ok, but he was frustrated and anxious.  Speech and affect were normal.  There were no delusions, obsessions, compulsions, phobias or suicidal or homicidal ideations.  The Veteran was oriented in all spheres.  A GAF of 55 was recorded.

The Veteran was afforded a VA examination in April 2013.  The examiner stated that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  Regarding PTSD's impact on employment, the examiner explained that while PTSD is productive of irritability and difficulty concentrating, it does not render the Veteran unable to secure or maintain substantially gainful employment.  The examiner stated that the Veteran could work in an environment where he has little interaction with others and no multitasking.

The Veteran reported being married and divorced twice.  The Veteran reported getting reacquainted with his last wife in the prior few months.  The Veteran explained that he has two friends.  He stated that he looks for gold in various mines with one of his friends.   He noted starting a mining company with his friend.  The Veteran displayed enjoyment in mining.  He reported getting a new puppy.  The Veteran reported stress in dealing with his neighbors because of their barking dogs.  He explained that he never threatened his neighbors, but a restraining order was filed against him.

Occupationally, the Veteran reported last working in 2010 as a census worker.  He reported receiving SSA disability benefits since 2000.

The Veteran reported constant suicidal ideations, but there was no suicidal intent.  The Veteran denied ever formulating a plan to harm himself.  He also denied any suicide attempts.  The Veteran denied any homicidal ideations.  The Veteran reported using marijuana to help him sleep and calm down.

The Veteran was pleasant and cooperative.  He maintained good eye contact.  The Veteran was well groomed.  Speech was linear and there was no evidence of any delusional thought content.  The Veteran demonstrated a full range of affect and mood appeared normal.

The Veteran displayed the following symptoms: anxiety; recurrent distressing dreams; recurrent and distressing recollections; avoidance; markedly diminished interest; detachment; and restricted range of affect.  A GAF score of 55 was recorded.  

In his August 2013 substantive appeal, the Veteran stated that he struggles with depression and anxiety.  He stated that he left many jobs due to stress and his inability to cope with such.  He explained that his productivity was far less than average.  He also stated that he has anxiety and difficulty with family members.  He also explained that he has difficulty maintaining personal relationships.

The Veteran received mental health treatment from Dr. G.S. in February 2014.  Dr. G.S. explained that the Veteran's PTSD was well-controlled and stable.  A dramatic change in attitude about lifestyle was noted.  The Veteran reported feeling great.  The Veteran's mood was also improved and he denied feeling depressed lately.  

In March 2014, the Veteran testified before the undersigned regarding his PTSD.  The Veteran explained that he gets about four to five hours of sleep per night.  He reported experiencing nightmares three to four times per week.  He testified that he also experiences flashbacks about three to four times per week.  The Veteran stated that he experiences panic attacks and tends to do his shopping at times when crowds are minimal.  The Veteran also reported experiencing anger issues.  

The Veteran stated that he avoids going outside as he feels that everyone is watching him.  He states that he tends to isolate himself.  The Veteran testified that he last worked full time in 2007 at a bulk plant.  He stated that he could not handle the stress of the job and that caused him to quit.  The Veteran reported that he has received SSA disability since July 2001, in part because of his PTSD. 

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  The Veteran's PTSD symptomatology results in occupational and social impairment with reduced reliability and productivity.  The Veteran experiences impaired sleep and occasional depression.  Difficulty with flashbacks has also been shown.  Additionally, the Veteran has reported occasional anxiety.  VA examiners have noted that the Veteran's PTSD symptomatology is generally moderate, not severe.  See January 2011 VA Examination Report.  

The Veteran's symptomatology does not more closely approximate those required for a 70 percent rating.  Indeed, it has not been shown that the Veteran engages in obsessional rituals which interfere with routine activities or that his speech is intermittently illogical, obscure or irrelevant.  There is no evidence of spatial disorientation or neglect of personal appearance or hygiene.  The Veteran has reported occasional suicidal ideation.  See November 2010 VA Treatment Record (denying suicidal ideations).  However, the Veteran has largely denied any suicidal intent, plan or any attempt.  See January 2011 VA Examination Report.  Additionally, while the Veteran has stated that he occasionally experiences depression, such is not near-continuous.  See, e.g., September 2010 Treatment Record of Dr. G.S. (denies depression); October 2010 Treatment Record of Dr. G.S. (lessened depression); November 2012 Treatment Record of Dr. G.S. (depression mild and intermittent). The Veteran also reported some anger issues.  However, the Veteran has only stated that he experienced anger towards his neighbor as a result of the neighbor's barking dog at night. See April 2013 VA Treatment Record. There is no other evidence of any anger outbursts during the appeal period.  Further, the Veteran has maintained personal relationships with his siblings, who submitted statements in support of the Veteran's contentions.  Likewise, the Veteran reported engaging in a mining venture with a friend.  See April 2013 VA Examination Report.  Finally, while the Veteran has noted some inability to adapt to stressful situations, particularly when working, the Veteran's symptomatology, on the whole, reflects merely moderate problems.  Indeed, the Veteran maintains relationships with other individuals, including his family and friends.  The Veteran's PTSD symptoms are largely some depression, sleep impairment, occasional anxiety, and some difficulty coping with stressful situations.

The Veteran's assigned GAF scores throughout the period on appeal represent only moderate to serious symptomatology.  While some GAF scores of 50 have been recorded, reflecting serious impairment, they have not been accompanied by a description of symptomatology reflecting severe impairment.  The remaining GAF scores have mostly ranged from 55-60 and reflect moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  Those scores are consistent with the symptomatology described above and show that the Veteran's PTSD only results in moderate impairment.

Thus, in summary, the preponderance of the evidence is against the claim for an initial higher rating for PTSD.  The Veteran's symptomatology does not more closely approximate the criteria for a 70 percent rating under Diagnostic Code 9411.  The evidence of record, including the Veteran's GAF scores, represent that the Veteran's PTSD is productive of only moderate symptoms which are productive of occupational and social impairment in reduced reliability and productivity.  For the reasons discussed above, it has not been shown that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected PTSD.  The Veteran's PTSD is manifested by social and occupational impairment.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this instance, however, the evidence does not indicate that the Veteran's PTSD alone renders him unemployable.  The report of an April 2013 VA examination notes that the Veteran's PTSD solely does not render him incapable of securing or maintaining employment.  Indeed, the examiner explained that while the Veteran's PTSD causes some occupational impairment, he could perform adequately in a position that requires little interaction with others and does not require multitasking.  Indeed, the Veteran reported that he started a mining company with one of his friends.  See April 2013 VA Examination Report.

The April 2012 letter of Dr. G.S reflects that because of PTSD symptoms, the Veteran was required to give up his commercial driver's license and is no longer able to drive professionally.  Dr. G.S. then stated that the Veteran's PTSD caused him to be totally disabled from any type of employment.  In a July 2010 treatment record, Dr. G.S. noted that intermittent depression, insomnia and reduced concentration has caused that Veteran to be unable to work as a truck driver.  There is also some indication that the Veteran lost his commercial driver's license due to a seizure.  See August 2009 Treatment Record of Dr. G.S. (Veteran should see a neurologist prior to re-obtaining a commercial driver's license).  Nonetheless, to the extent that Dr. G.S. is opining that the Veteran's PTSD renders him unable to work as a truck driver, entitlement to a TDIU requires that a service-connected disability result in unemployment from a substantially gainful employment, not solely from a single occupation.  Further, to the extent that Dr. G.S. was opining that the Veteran was unable to obtain or maintain substantially gainful employment, Dr. G.S. provided no rationale to support his opinion that the Veteran is unable to work.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Further, the April 2013 VA examiner explained that the Veteran could work in an environment with minimal supervision that does not require multitasking.

The Board also acknowledges that the Veteran is in receipt of SSA disability benefits in part for his service-connected PTSD.  SSA's determination was based, in part, on a consultant's note, which highlighted the Veteran's GAF scores below 50 and significant isolation, withdrawal, depression and anger control issues.

While the Veteran has been in receipt of SSA disability benefits due to his PTSD, SSA's determination was rendered in 2001, over 14 years prior to the period on appeal.  Indeed, during the period on appeal, the Veteran's PTSD symptomatology appears to have substantially improved.  Indeed, Dr. G.S. has explained that the Veteran's PTSD has improved.  See February 2014 Treatment Record of Dr. G.S. (PTSD doing well, depression well controlled); November 2012 Treatment Record of Dr. G.S. (PTSD and depression stable, depression is mild and intermittent); June 2012 Treatment Record of Dr. G.S. (PTSD and depression relatively stable and very well controlled); February 2012 Treatment Record of Dr. G.S. (Veteran stable overall); December 2011 Treatment Record of Dr. G.S. (chronic depression fairly well controlled); May 2011 Treatment Record of Dr. G.S. (chronic depression very stable).  Indeed, SSA's initial determination, rendered some 14 years ago, was based on GAF scores below 50.  As discussed above, the Veteran has been assigned GAF scores in the 50-60 range throughout the period on appeal.  Thus, while the Veteran is in receipt of SSA disability benefits due, in part, to his PTSD, his symptoms appear to have significantly improved in the past 14 years, as reflected by the treatment records of Dr. G.S. and the GAF scores assigned throughout the appeal period.

Regarding the propriety of a TDIU, the Board finds that the evidence does not show that the Veteran's PTSD alone renders him incapable of securing and maintaining substantially gainful employment.  Indeed, there is evidence that the Veteran could perform work in a setting where he has limited interaction with others.  See April 2013 VA Examination Report.  Further, while the Veteran has been in receipt of SSA disability benefits, the determination awarding those benefits was made some 14 years ago.  Since that time, it appears that the Veteran's PTSD symptomatology has improved.  While he was assigned GAF scores below 50 during prior to SSA's determination, he has been assigned GAF scores greater than 50 throughout the appeal period.  To that end, the treatment records of Dr. G.S. show constantly improving PTSD symptomatology throughout the period on appeal.  Indeed, PTSD and depression are often described as well-controlled or stable.  Thus, the evidence of record does not indicate that the Veteran's PTSD causes him to be unable to maintain or secure substantially gainful employment.

B. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).   Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.  

In this instance, the Veteran filed his initial claim for service connection in August 2001.  Service connection was denied in a December 2001 rating decision.  In January 2002, the Veteran timely filed a Notice of Disagreement to the December 2001 rating decision.  In March 2002, a Statement of the Case with respect to the issue of entitlement to service connection for PTSD was issued.  In April 2002, the Veteran submitted a timely substantive appeal of the issue.  In December 2002, the Veteran withdrew his appeal of the December 2001 rating decision, which denied service connection for PTSD.  

The December 2002 withdraw of the Veteran's appeal had the effect of withdrawing his timely Notice of Disagreement and substantive appeal of the December 2001 rating decision.  See 38 C.F.R. § 20.204(c).  This, in turn, rendered the December 2001 rating decision final.  38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the December 2001 rating decision became final, it is not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in that decision.  He has made general allegations that a proper mental evaluation during the earlier adjudication would have benefitted his claim, but failure in the duty to assist is not considered CUE.  The Court has held that "an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous," and that a breach of the duty to assist cannot constitute CUE because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  Therefore, the prior final decision is a legal bar to an effective date prior to the date of that decision. 

The date of receipt of the instant claim to reopen is July 23, 2010.  There is no evidence or correspondence in the record that was received between the December 2001 rating decision and the July 23, 2010, claim to reopen indicating a desire to file a new claim for service connection for PTSD.  Therefore, July 23, 2010 (the date of the reopened claim), is the earliest possible (and appropriate) effective date for the grant of service connection for PTSD, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

While the Board understands the Veteran's argument that he filed a claim for service connection for PTSD earlier than the claim to reopen, see Board Hearing Transcript, as discussed above, the Veteran elected to withdraw his appeal of the initial rating decision which denied service connection for PTSD.  Indeed, in light of the Veteran's withdrawal, the December 2001 rating decision became final.  As discussed above, without an allegation of CUE in those prior final decisions, the Board is unable to assign an effective date prior to that final rating decision.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to July 23, 2010, for the grant of service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


